Citation Nr: 0405053	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc syndrome (IVS), status post-operative laminectomy, L4-5, 
for the period prior to September 23, 2002, then evaluated at 
40 percent.

2.  Entitlement to an increased rating for IVS, status post-
operative laminectomy, L4-5, for the period September 24, 
2002, to September 25, 2003, currently evaluated at 60 
percent in combination.

3.  Entitlement to service connection for chondromalacia, 
right knee, as secondary to service-connected IVS, status 
post-operative laminectomy, L4-5.

4.  Entitlement to service connection for chondromalacia, 
left knee, as secondary to service-connected IVS, status 
post-operative laminectomy, L4-5.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Manchester, 
New Hampshire, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The evaluation of the veteran's disability for the period 
September 26, 2003, forward will be addressed in the remand 
portion of this decision.  In view of a change of criteria as 
of that date, the issues have been recharacterized on the 
title page.

It is also noted that there was a change of criteria in 
effect as of September 23, 2002.  As will be discussed in 
greater detail below, effective that date, there were 
provisions for separately rating orthopedic and neurological 
findings.  The RO has assigned a combined 60 percent rating 
effective that date, based on a 40 percent orthopedic rating, 
and separate 20 percent and 10 percent ratings for 
neurological impairments in the legs.  Each of these 
disorders will discussed below as entitlement to a higher 
combined evaluation is discussed.  




FINDINGS OF FACT

1.  The veteran's IVS, status post-operative laminectomy, L4-
5, for the period July 20, 2001, to September 23, 2002, 
manifested subjectively with weakness in his back and legs at 
the end of each day, constant pain in the middle of his back, 
and numbness in both lower extremities.  There has been no 
loss of control of bladder or bowels, but erectile 
dysfunction is reported.  The IVS manifests objectively with 
a normal, slow gait, the absence of muscle spasm, and 
limitation of motion (LOM) of the lumbar spine on flexion.  
The veteran's IVS also manifests objectively with complete 
loss of tactile sensation in the left lower extremity and 
diminishment of tactile sensation in the right lower 
extremity.  There is evidence of an absent left ankle jerk 
with decreased findings on the right.

2.  Pronounced IVS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief, have been more nearly 
approximated prior to September 23, 2002. 

3.  The veteran's IVS, status post-operative laminectomy, L4-
5, for the period on and after September 23, 2002, to 
September 25, 2003, has not manifested with incapacitating 
episodes as defined by IVS rating criteria effective as of 
September 2002.

4.  The veteran's IVS, orthopedic symptoms, status post-
operative laminectomy, L4-5, for the period September 24, 
2002, to September 25, 2003, manifests subjectively with 
constant pain of 5/10 and 10/10 during flare-ups, which last 
from two to seven days, and numbness, especially in his left 
leg.  There has been no loss of control of bladder or bowels, 
erectile dysfunction is reported.  His IVS, orthopedic 
symptoms, manifests objectively with a normal, slow, gait, 
and severe LOM of the spine due to pain.  There are no 
postural abnormalities or fixed deformities at any level of 
the spine.

5.  Ankylosis of the spine has not been manifested.

6.  The veteran's IVS, neurological symptoms, status post-
operative laminectomy, L4-5, for the period September 24, 
2002, to September 25, 2003, manifests subjectively with pain 
in the middle of his back, which radiates down the back of 
his legs and sometimes down the front of his legs, and 
numbness, especially in the left leg.  It manifests 
objectively with complete loss of sensation to monofilament 
testing and diminished patellar and Achilles reflexes in the 
left lower extremity.  In the right lower extremity, there is 
diminished sensation to monofilament testing and diminished 
patellar and Achilles reflexes.

7.  Moderately severe incomplete paralysis of the sciatic 
nerve, left lower extremity, has not been more nearly 
approximated.

8.  Moderate incomplete paralysis of the sciatic nerve, right 
lower extremity, has not been more nearly approximated.

9.  There are no entries in the service medical records 
(SMRs) of complaints, findings, or treatment, for knee 
pathology.

10.  The veteran has a bilateral knee disorder of 
chondromalacia.

11.  There is no record of any complaints as concerns the 
veteran's knees until 2001.  The competent credible medical 
evidence of record shows the knees to have normal range of 
motion (ROM), and there is no anterior, posterior, medial, or 
lateral, instability of either knee.  There is some 
crepitation under the patella, bilaterally.

12.  The competent credible evidence of record does not show 
the veteran's bilateral chondromalacia, knees, to have been 
caused or made worse by his service-connected IVS.




CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the requirements for a rating in excess of 60 percent, 
but no more, for IVS, status post-operative laminectomy, L4-
5, for the period prior to September 23, 2002, have been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5293 (in effect prior 
to September 26, 2003).

2.  The requirements for a rating in excess of a combined 60 
percent for IVS, status post-operative laminectomy, L4-5, for 
the period September 24, 2002, to September 25, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.25, 4.40, 4.45, 4.71a, DC 5293 (in 
effect prior to September 26, 2003); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.25, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes (DCs) 
5289, 5292, 8520 (2003).

3.  Chondromalacia of the left knee is not proximately due 
to, the result of, or aggravated by the service-connected 
IVS, status post-operative laminectomy, L4-5.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).

4.  Chondromalacia of the right knee, is not proximately due 
to, the result of, or aggravated by the service-connected 
IVS, status post-operative laminectomy, L4-5.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  That was done in this case, and as otherwise 
described below, the VCAA notice is complete.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003);  The VCAA also requires VA to assist 
the claimant with obtaining the evidence necessary to 
substantiate the claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2003).

In a December 2001 letter (letter), the RO informed the 
veteran of the VCAA and VA's obligations thereunder, to 
include VA's duty to assist him with the development of his 
claim and the specific ways VA would assist him.  The letter 
informed the veteran of the evidence required to substantiate 
his claim for service connection.  Further, after detailing 
the evidence needed to show service connection, the letter 
specifically informed the veteran that his claims involved 
the issues of an increased rating for his service-connected 
disability and secondary service connection.  As to who would 
obtain what evidence, the letter advised the veteran that the 
RO already had obtained records from the VA treatment 
facilities he identified in his claim, and that the RO would 
obtain any additional records he identified as pertinent to 
his claim, unless he opted to obtain them himself.  VA Forms 
21-4142 were provided for his signature and return to 
authorize VA to obtain any private medical records 
identified.  The veteran was asked to forward any records 
already in his possession, and he was provided an address to 
which to send them.  Otherwise, the letter informed him the 
RO would obtain any records he identified.  The letter also 
provided the veteran with telephone numbers at which the RO 
could be reached.  The letter informed the veteran that, 
ideally, any response or evidence he desired considered 
should be submitted within 60 days of the date of the letter, 
but submission within one year would still qualify him to 
receive any benefits allowed effective from the date of his 
claim.  He also was informed that any evidence submitted 
after one year from the date of the letter would result in a 
later effective date for any benefits allowed.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained the veteran's 
treatment records from the VA treatment facilities he 
identified in his claim and arranged for two VA medical 
examinations and a hearing at the RO.  All records obtained 
and generated have been associated with the claim file.  
Neither the veteran nor his representative has requested any 
additional assistance or identified any additional evidence 
or information which either desired developed to substantiate 
the claim.  Further, neither has submitted any additional 
evidence for consideration.

The Board finds that the RO also has complied with and met 
the duty to assist the veteran with the development of his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

Increased rating claim

Historically, a July 1984 rating decision granted the veteran 
service connection for his back disorder and evaluated it at 
20 percent.  An August 1990 rating decision increased his 
rating from 20 percent to 40 percent, effective March 26, 
1990.  The veteran filed his current claim in July 2001.  A 
March 2002 rating decision continued his rating for IVS at 40 
percent, and the veteran filed a timely notice of 
disagreement and substantive appeal.  The veteran requested a 
hearing at the RO and review by a Decision Review Officer 
(DRO).  After the hearing and DRO review under the then new 
IVS rating criteria, the veteran's orthopedic and 
neurological pathology were rated separately.  The May 2003 
rating decision continued the 40 percent rating for his 
orthopedic symptoms, evaluated his neurological symptoms at 
20 percent for his left lower extremity and 10 percent for 
his right lower extremity, for a total combined rating of 60 
percent.  This was done under the new criteria.  As will be 
explained in greater detail below, under the new criteria 
separate orthopedic and neurological ratings can be assigned.  
Under the old criteria, in the absence of foot drop, 
neurological and orthopedic ratings were assigned under 1 
code, diagnostic code 5293.

A March 2002 VA examination report reflects that the veteran 
reported that he works as a propane truck driver, and he 
makes many deliveries daily.  He related that he has weakness 
in his back and legs at the end of each day, constant pain in 
the middle of his back, and numbness in both lower 
extremities.  When he walks, his legs give out, but he does 
not fall.  The veteran reported flare-ups once a week, when 
his pain is severe, and the flare-ups last from one to two 
days.  He reports that the flare-ups are caused by change in 
the weather.  He takes nuprin for his symptoms.  He denies 
loss of control of bladder or bowels, but reports erectile 
dysfunction.

Physical examination revealed a normal gait, the absence of 
muscle spasm, and LOM of the lumbar spine on flexion.  ROM on 
flexion was limited to 60 degrees, with pain developing at 
that point.  Measurements of both lower extremities are 
normal.  Goldthwaite sign is positive bilaterally.  Ely and 
Ober are negative bilaterally.  Neurologically, knee reflexes 
are present bilaterally.  Right ankle reflex is present but 
left ankle reflex is absent.  Vibratory sensation is absent 
in the left lower extremity and diminished in the right.  
There is almost complete loss of tactile sensation in the 
lower tibial area down to the toes, bilaterally.  There is no 
gross weakness of flexion or extension of the thighs, knees, 
or ankles.  X-rays of the lumbar spine were interpreted as 
normal.

The report reflects the diagnoses as status post laminectomy, 
L4-L5, with pain and LOM on flexion and bilateral 
radiculopathy, lower extremities.

A June 2002 VA MRI examination report is interpreted as 
revealing a left-sided formainal herniation of the L5-S1 
disc, impinging on the left exiting L5 nerve root and 
partially effacing the left lateral recess.  Borderline 
stenosis of the canal was noted at L3-L4 and L4-L5.  No 
evidence of arachnoiditis was seen.

An April 2003 VA spine examination report reflects that the 
veteran reported his symptoms had worsen since the March 2002 
examination.  He reported that he has constant pain, which he 
rates as 5/10 and which is worse during damp weather.  The 
pain is in the center of his back and radiates down the back 
of legs and sometimes down the front.  During flare-ups, the 
veteran rates his pain as 10/10, and flare-ups can last from 
two to seven days.  He reports that overuse of his back and 
walking long distances can precipitate a flare-up.  He also 
reported numbness, especially in his left leg.  The veteran 
denied loss of bladder control or control of his bowels, but 
he reported erectile dysfunction.  During flare-ups he takes 
naproxen.  At all other times, he alternates between aspirin 
and Tylenol, 650mg.

Physical examination revealed a normal, slow gait.  There is 
no obvious kyphosis, scoliosis, lordosis, or abnormality, and 
there are no postural abnormalities or fixed deformities at 
any level of the spine.  ROM on flexion of the lumbar spine 
was limited to 50 degrees, and extension was limited to 20 
degrees.  Motion beyond those points induced pain. ROM on 
lateral flexion was limited to 20 degrees on the right, and 
25 degrees on the left.  Normal is 30 degrees.  ROM on 
lateral rotation was normal at 0 to 30 degrees.  Sensory 
examination of the left lower extremity revealed a complete 
loss of sensation to monofilament testing, sharp versus dull 
and vibratory sensation, in the L3, 4, 5, and S1 dermatomes.  
Patellar reflex is greatly diminished at -1/4.  Achilles reflex 
is diminished less than 1/4.  DP and PT pulses are intact.  On 
the right lower extremity, there is  a loss of sensation to 
monofilament testing, sharp versus dull and vibratory 
sensation, in the L5 and S1 dermatomes.  Patellar and 
Achilles reflexes are 1/4.  DP and PT pulses are intact.  
Strength testing in the right lower extremity is 5/5 and 4/5 
in the left.  The examiner estimated that, during flare-ups, 
the veteran can lose an additional 40 to 50% of function.

The April 2003 examination report reflects the diagnoses as 
status post L4-L5 laminectomy, with pain and LOM, and 
bilateral radiculopathy of the lower extremities.

At the April 2003 RO hearing, the veteran related essentially 
what he reported to the examiners at the March 2002 and April 
2003 examinations.  He described his numbness of the lower 
extremities as not knowing which foot is striking the ground 
when he walks.  The veteran recognizes that his work as a 
propane gas delivery man is hard work, but his back has not 
caused him to miss much time from work as two years earlier.  
Transcript (T), p. 2.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).    Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
 
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran.  New rating criteria, however, may 
be applied retroactively but only from the effective date of 
the change forward.  38 U.S.C.A. § 5110(g) (West 2002);  
Opinion Of The General Counsel 3-2000 (April 10, 2000).

During the adjudication of the veteran's claim and his 
appeal, the rating criteria for IVS changed, effective 
September 23, 2002.  He was notified of the then new rating 
criteria at the April 2003 hearing at the RO and in the May 
2003 supplemental statement of the case (SSOC).  The RO has 
determined that a higher combined rating for the period on 
and after September 23, 2002 was warranted on the basis of a 
change in the criteria.  This change resulted in a combined 
60 percent rating as of that date.  Although the IVS rating 
criteria in effect as of September 23, 2002, result in a 
higher rating for the veteran, they may not be applied for 
the period prior to that date.  Id.

Applying the IVS rating criteria effective prior to September 
23, 2002, the Board finds that, for the period prior to 
September 22, 2002, the veteran more nearly approximates a 
rating for 60 percent, but no more, under the old criteria.  
In this case, the Board concludes that there is significant 
disc pathology with neurological findings that warrant a 60 
percent rating.  The appropriate medical records show an 
absent ankle jerk and other findings suggestive of 
neurological pathology on the other side.  This, with 
resolution of reasonable doubt, more nearly approximates the 
60 percent rating.  38 C.F.R. § 4.71a. DC 5293 (in effect 
prior to September 23, 2002).  This is the maximum schedular 
evaluation under this code and as ankylosis of the spine 
and/or fracture is not shown, there is no basis for a higher 
schedular rating for this time.

For the period September 23, 2002, to September 25, 2003, IVS 
is rated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 
(2003).  An incapacitating episode is defined as a period of 
acute signs and symptoms due to IVS that requires bed rest 
prescribed by a physician and treatment by a physician.  Id., 
Note 1.  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id., Note 2.  As noted, 
this is a change in the new criteria, where separate ratings 
are assigned for neurologic and orthopedic findings.

The veteran has not reported self-treatment of bed rest 
during his flare-ups nor is there any medical evidence of bed 
rest prescribed by a physician.  Therefore, the Board finds 
that the veteran has not experienced any incapacitating 
episodes as defined by IVS rating criteria.  Id., Note 1.  
Thus, the Board will determine his appropriate evaluation by 
separate orthopedic and neurological criteria.  Id., Note 2.

The Board finds that the veteran's orthopedic symptoms are 
reasonably, fairly, and appropriately, rated at the maximum 
rating of 40 percent.  Further, the Board finds that the 
veteran more nearly approximates the rating criteria for LOM, 
lumbar spine, DC 5292, than lumbosacral strain, though 40 
percent is the maximum for both.  See DC 5295 (2003).

Severe LOM of the lumbar spine qualifies for the maximum 
rating of 40 percent.  DC 5292 (2003).  The Board finds that 
the medical evidence shows the veteran to more nearly 
approximate the severe rating criteria than that of moderate, 
especially during his flare-ups.  Id.; 38 C.F.R. §§ 4.7, 
4.40, 4.45 (2003).

A higher rating of 50 percent is not warranted, as there is 
no evidence of ankylosis of the lumbar spine.  DC 5289 
(2003).

As concerns the veteran's neurological symptoms, complete 
paralysis of the sciatic nerve manifests with foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, DC 8520 (2003).  The veteran, of course, 
does not manifest any of this symptomatology.  Thus,  his 
neurological symptoms are more appropriately rated under the 
criteria for incomplete paralysis.  DC 8520.  Moderately 
severe incomplete paralysis of the sciatic nerve is rated at 
40 percent, moderate incomplete paralysis at 20 percent, and 
mild incomplete paralysis at 10 percent.  Id.

The Board finds that the veteran is fairly, reasonably, and 
appropriately, rated at 20 percent for the symptomatology of 
his left lower extremity, and 10 percent for his right lower 
extremity.  The medical evidence of record shows the primary 
impact of the veteran's radiculopathy to be sensory.  The 
examinations revealed almost complete loss of sensation in 
the left lower extremity and diminished sensation in the 
right.  His  strength test, however, on the left is 4/5 and 
5/5 on the right.  DP and PT pulses are intact.  Given this 
symptomatology, the Board finds that his symptoms are 
moderate on the left and mild on the right.  DC 8520 (2003).

A higher rating of 40 percent for the left lower extremity 
is not warranted, as the medical evidence does not show foot 
drop to any degree or significant loss of strength.  A 
higher rating of 20 percent for the right lower extremity is 
not warranted, as the right side manifests diminished 
sensation, as opposed to complete loss, as is the case on 
the left side, and strength is normal at 5/5.  Further, 
neither is there any foot drop.  Id.

The Board finds no basis on which to disagree with the 
rating decision's determination that the veteran's 
disability picture is not unusual or exceptional so as to 
merit a referral to the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  See 38 C.F.R. § 3.321(b)(1) 
(2003); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).



Service connection.

In his January 2003 substantive appeal, the veteran asserted 
that his bilateral knee disorder is a direct result of his 
service-connected IVS.  At the April 2003 RO hearing, the 
veteran described his symptoms and related that no physician 
has told him that his knee disorders are related to this 
service-connected IVS.  T, p. 5.  The veteran makes no 
assertion that his knee disorders were incurred during his 
active military service.  As noted, his sole assertion is 
that his knee disorders are caused by his having to 
compensate for the discomfort of his IVS.
A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310 (2003).  Further, a disability 
which is aggravated by a service connected disorder may be 
service connected to the degree that the aggravation is 
shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's representative asserts that the March 2002 
medical examination leaves the state of the evidence in 
equipoise, because the examiner did not provide a detailed 
rationale for his opinion that it is less than likely that 
the condition of his knees are related to his service-
connected IVS.

The Board rejects the veteran's representative's and the 
veteran's assertion.  Although the veteran argues that his 
bilateral knee disorder is caused or aggravated by his 
service-connected IVS, there is no showing that he has any 
medical training, and in repeated cases the Court has held 
that laypersons are not qualified to render medical opinions, 
and such are entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Clarkson v. Brown, 4 Vet. App. 565, 567 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As concerns the representative's assertion, the examiner took 
the veteran's medical history, reviewed the claim file, and 
performed a thorough orthopedic examination of the veteran's 
lumbar spine and knees and tested for neurological symptoms.  
The objective findings of the examinations are sufficient to 
support the examination report.  38 C.F.R. § 4.2 (2003).  The 
Board finds that the examiner had an adequate factual basis 
on which to base his opinion that it is less than likely that 
the veteran's knee disorders are related to his IVS.  
Therefore, the evidence is not in equipoise so as to accord 
the veteran the benefit of the doubt.  38 C.F.R. § 3.102 
(2003).  The evidence preponderates against the granting of 
service connection.  The veteran's knee disorders are not 
caused or aggravated by his service-connected IVS.  Id.; 
38 C.F.R. § 3.310, 3.306 (2003).


ORDER

Entitlement to a rating of 60 percent, but no more for IVS, 
status post-operative laminectomy, L4-5, for the period prior 
to September 23, 2002, is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 60 percent for IVS, 
status post-operative laminectomy, L4-5, for the period 
September 23, 2002, to September 25, 2003, is denied.

Entitlement to service connection for chondromalacia, right 
knee, as secondary to service-connected IVS, status post-
operative laminectomy, L4-5, is denied.

Entitlement to service connection for chondromalacia, left 
knee, as secondary to service-connected IVS, status post-
operative laminectomy, L4-5, is denied.


REMAND

The regulations concerning the evaluation of disc pathology 
have been changed, including renumbering of the DCs, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(August 27, 2003) (to be codified in 38 C.F.R. § 4.71a).  
There recently has been a normal range of motion standard set 
in these regulations.  See Id., Plate V.  Review of the 
veteran's IVS symptomatology and findings should be 
undertaken under the current criteria for the period 
September 26, 2003, to the present.

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the veteran 
and his representative with the new 
criteria for rating back pathology.  
They should be offered an opportunity to 
provide evidence and argument on this 
matter.

2.  The RO shall obtain any treatment 
records related to the veteran's IVS 
generated since the last SSOC and 
associate them with the claim file.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last SSOC in light of 
all the other evidence of record, as it 
relates the period beginning with 
September 26, 2003, under the current 
rating criteria for spine pathology.  To 
the extent that any benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



